Citation Nr: 1021663	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  07-28 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral 
hearing loss prior to January 15, 2010.

2.  Entitlement to an evaluation greater than 10 percent for 
bilateral hearing loss beginning January 15, 2010.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from August 1973 to August 
1976.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied assigned a noncompensable 
evaluation for the Veteran's bilateral hearing loss.

Subsequently, the Appeals Management Center (AMC) assigned a 
10 percent evaluation effective January 15, 2010.

When this case was before the Board in December 2009, it was 
remanded for further development.  It is now before the Board 
for further appellate action.

In an April 2010 statement, the Veteran requested separate 
evaluations for the ringing in his ears and anxiety.  The 
Board notes that the Veteran was previously granted separate 
evaluations for service connection for tinnitus (ringing in 
the ears) currently rated at 10 percent disabling and an 
adjustment disorder with depressed mood (claimed as anxiety) 
currently rated as 30 percent disabling.   It appears from 
his April 2010 statement that he is requesting increased 
evaluations for these ratings.  As these issues have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over these 
issues, and these issues are referred to the AOJ for 
appropriate action.  


FINDINGS OF FACT

1.  Prior to January 15, 2010, bilateral hearing loss was 
manifested by no worse than Level II hearing in the right ear 
and Level III hearing in the left ear.

2.  Beginning January 15, 2010, bilateral hearing loss is 
manifested by no worse than Level IV hearing in the right ear 
and Level IV hearing in the left ear.

CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for bilateral 
hearing loss prior to January 15, 2010, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.85, 4.86, Diagnostic Code 6100.

2.  The criteria for an evaluation greater than 10 percent 
for bilateral hearing loss beginning January 15, 2010, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.85, 4.86, Diagnostic 
Code 6100.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Pursuant to the VCAA, upon receipt of complete or 
substantially complete application for benefits, and prior to 
an initial unfavorable decision, VA must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  

The Veteran was sent a VCAA notice letter in November 2006.  
The letter provided him with notice of the evidence necessary 
to substantiate his claim, the evidence VA would assist him 
in obtaining, and the evidence it was expected that he would 
provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.   
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

The Veteran has established his status as a veteran.  He 
received notice as to the notice elements outlined in 
Pelegrini and the second, third, fourth, and fifth elements 
outlined in Dingess, via the letter November 2006.  
Therefore, the duty to assist has been met.

In developing his claim, VA obtained the Veteran's service 
treatment records (STRs), and VA treatment records.  In 
addition, VA examinations were provided in December 2006 and 
January 2010.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  The Board acknowledges that the claims file 
was not available for review at the December 2006 
examination.  

The case of Green v. Derwinski, 1 Vet. App. 121 (1991), held 
that VA's duty to assist includes conducting a thorough and 
contemporaneous medical examination that takes into account 
the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  The Court, however, has never held that in every case 
an examiner must review all prior medical records before 
issuing a medical opinion or diagnosis.  See Snuffer v. 
Gober, 10 Vet. App. 400 (1997).  The Court recently held that 
the absence of claims file review does not necessarily render 
an examination inadequate or reduce the probative value of a 
medical opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 
295 (2008).

The Board observes that the purpose of the December 2006 
examination was to determine the current severity of the 
Veteran's bilateral hearing loss.  On review, the examination 
contains findings sufficient for rating purposes and an 
additional examination, to include claims file review, is not 
warranted.  Furthermore, the claims file was available for 
review by the examiner during the January 2010 examination.  

There is no reported evidence that has not been obtained.

No further development is required to comply with the 
provisions of the VCAA or the implementing regulations.  
Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  
Accordingly, the Board will address the merits of the claim.

II.  Applicable laws and regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  

Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In every instance where the rating schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Hearing loss is evaluated under Code 6100, which provides 
that numeric designations are assigned based upon a 
mechanical use of tables found in 38 C.F.R. § 4.85, based on 
puretone thresholds and speech discrimination; there is no 
room for subjective interpretation.  Under Table VI, a Roman 
numeral designation (I through XI) for hearing impairment is 
found based on a combination of the percent of speech 
discrimination scores and the puretone threshold average.  
38 C.F.R. § 4.85(b).  Table VIA will be used, which assigns a 
Roman numeral designation solely on the puretone threshold 
average, when the examiner certifies that use of the speech 
discrimination test is not appropriate because of language 
difficulties, inconsistent speech discrimination scores, etc.  
38 C.F.R. § 4.85(c).  Table VIA may also be used when there 
are exceptional patterns of hearing impairment.  The 
regulation is applicable where testing shows that the Veteran 
had puretone thresholds of 55 decibels or more in each of the 
specified frequencies (1000, 2000, 3000 and 4000 Hertz) or 
when the puretone threshold is 30 decibels or less at 1000 
Hertz and 70 or more decibels at 2000 Hertz.  See 38 C.F.R. § 
4.86.  The Table which yields the better result for the 
Veteran is to be selected.

The puretone threshold average is the sum of the puretone 
threshold at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  38 C.F.R. § 4.85(d).  The Roman numeral designations 
determined using Table VI or Table VIA are combined using 
Table VII to find the percentage evaluation to be assigned 
for the hearing impairment.  

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
pure tone audiometry test.  38 C.F.R. § 4.85(a).


III.  Analysis

The Veteran claims that his bilateral hearing loss disability 
is not properly rated.  

The October 2006 VA audiological examination revealed the 
following pure tone thresholds, in decibels:  

Hertz
500
1000
2000
3000
4000
AVG
Right
--
15
30
60
70
44
Left
--
15
30
60
65
43

The average pure tone threshold (using the four 1000 to 4000 
frequencies) was 43.75 decibels in the right ear and 42.5 
decibels in the left ear.  Speech audiometry testing revealed 
speech recognition ability of 88 percent in the right ear and 
92 percent in the left ear.  The examiner noted that these 
results were indicative of mild to moderately severe high 
frequency sensorineural hearing loss, bilaterally.  

The Veteran submitted private audiological examinations that 
were conducted in September 2005 and December 2006.  These 
examination reports are in graph form, which the Board is 
unable to interpret.  See Kelly v. Brown, 7 Vet. App. 471 
(1995) (the Board may not interpret graphical representations 
of audiometric data).  It is also unclear, however, whether 
the air conduction and speech audiometry testing described in 
the examination reports were conducted under the conditions, 
or utilized the specific testing, required by 38 C.F.R. § 
4.85.  The findings in these reports, accordingly, may not be 
used for evaluation purposes.

The December 2006 VA audiological examination revealed the 
following pure tone thresholds, in decibels:  

Hertz
500
1000
2000
3000
4000
AVG
Right
--
15
40
55
70
45
Left
--
15
35
60
65
44

The average pure tone threshold (using the four 1000 to 4000 
frequencies) was 45 decibels in the right ear and 43.75 
decibels in the left ear.  Speech audiometry testing revealed 
speech recognition ability of 88 percent in the right ear and 
80 percent in the left ear.  The examiner noted that these 
results were indicative of moderate bilateral high frequency 
sensorineural hearing loss.  The examiner noted that these 
results revealed no significant change in pure tone findings 
as compared to the December 2004 VA examination.   

The Veteran submitted a private audiological examination 
reports that were conducted in August 2007 and February 2008.  
Except for speech recognition findings, the exact findings of 
the August 2007 audiological examination were not included.  
In addition, the February 2008 report is in graph form, which 
the Board is unable to interpret.  See Kelly v. Brown, 7 Vet. 
App. 471 (1995) (the Board may not interpret graphical 
representations of audiometric data).  It is also unclear 
whether the air conduction and speech audiometry testing 
described in the examination reports were conducted under the 
conditions, or utilized the specific testing, required by 38 
C.F.R. § 4.85.  The findings in these reports, accordingly, 
may not be used for evaluation purposes.

The January 2010 VA audiological examination revealed the 
following pure tone thresholds, in decibels:  

Hertz
500
1000
2000
3000
4000
AVG
Right
--
30
65
75
75
61
Left
--
35
60
75
70
60

The average pure tone threshold (using the four 1000 to 4000 
frequencies) was 61.25 decibels in the right ear and 60 
decibels in the left ear.  Speech audiometry testing revealed 
speech recognition ability of 82 percent in the right ear and 
78 percent in the left ear.  The examiner noted that these 
results were indicative of moderate bilateral high frequency 
sensorineural hearing loss.  



A.  Prior to January 15, 2010

The October 2006 audiometry results merits assignment of a 
Level II hearing loss on the right, and a Level I on the 
left.  These values intersect on Table VII at a zero percent 
evaluation.  The December 2006 audiometry results merits 
assignment of Level II hearing loss in the right ear and 
Level III on the left.  These values intersect on Table VII 
at a zero percent evaluation.  

The mechanical application of the Rating Schedule does not 
permit assignment of a compensable evaluation for bilateral 
hearing loss prior to January 15, 2010.  

B.  Beginning January 15, 2010

As noted earlier, the Veteran submitted private audiological 
examination reports for examinations conducted in September 
2005, December 2006, August 2007 and February 2008.  As it is 
unclear, whether the air conduction and speech audiometry 
testing described in the examination reports were conducted 
under the conditions, or utilized the specific testing, 
required by 38 C.F.R. § 4.85, the findings in these reports 
may not be used for evaluation purposes.  Furthermore, 
several of the private examination reports were in graph 
form, which the Board is unable to interpret.  See Kelly v. 
Brown, 7 Vet. App. 471 (1995) (the Board may not interpret 
graphical representations of audiometric data).  Therefore, 
no change to the beginning date of the rating stage is 
required based on these examinations.  

In January, audiometric testing in connection with the claim 
for increased evaluation resulted in assignment of a Level IV 
hearing acuity on the right, and Level IV on the left.  These 
correspond to a 10 percent evaluation on Table VII.  No 
higher evaluation is available under the Schedule.  This 
rating is, properly, effective as of the date of the first 
evidence establishing that the worsening hearing loss met the 
numerical requirements for an increased evaluation.  The 
Board notes that the evidence does not show an exceptional 
pattern of hearing impairment prior to or beginning January 
15, 2010.  Therefore a higher evaluation under 38 C.F.R. § 
4.86 is not warranted.

Disability ratings for hearing impairment are derived by the 
mechanical application of the rating schedule.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).

For these reasons, an evaluation greater than 10 percent is 
not warrant for the period beginning January 15, 2010.

IV.  Extraschedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2009).  The question of 
an extraschedular rating is a component of a claim for an 
increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242, 243-44 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate. Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.

In this case, the Veteran's disabilities are rated under a 
diagnostic code that evaluates hearing impairment.  This 
Diagnostic Code essentially takes into account the difficulty 
hearing reported by the Veteran.  As such, the schedule is 
adequate to evaluate the disability, and referral for 
consideration of an extraschedular rating is not warranted.  
Since the schedular evaluation contemplates the claimant's 
level of disability and symptomatology, the Board does not 
need to determine whether an exceptional disability picture 
exhibits other related factors such as those provided by the 
regulation as "governing norms."  Despite this, the Board 
notes that there is no evidence showing marked interference 
with the Veteran's work.  There is also no evidence of 
frequent hospitalizations due to his hearing loss.  

The Board has considered whether there is any other basis for 
granting a compensable or increased ratings other than those 
discussed above, but has found none.  In particular, the 
Board has considered the benefit-of-the-doubt doctrine, but 
has determined that it is not applicable to this claim 
because the preponderance of the evidence is against the 
claims.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.






ORDER

A compensable evaluation for bilateral hearing loss prior to 
January 15, 2010 is denied.

An evaluation greater than 10 percent for bilateral hearing 
loss beginning 
January 15, 2010 is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


